Case 5:17-cv-05030-JLV Document 184 Filed 05/29/20 Page 1 of 11 PageID #: 6176




                       UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                                  WESTERN DIVISION


GERALD LESSERT, SPECIAL                                 5:17-CV-05030-JLV
ADMINISTRATOR OF THE ESTATE OF
RICHARD CLAYMORE LESSERT,
DECEASED; AND RICHARD
CLAYMORE LESSERT,
                                                ORDER REGARDING MOTION TO
                    Plaintiffs,                 EXCLUDE PLAINTIFF’S EXPERTS
                                                        (DOC. 112)
       vs.

BNSF RAILWAY COMPANY, A
CORPORATION;

                    Defendant.



       This is an action brought under the Federal Employers’ Liability Act, 45

U.S.C. §§ 51, et seq. Defendant BNSF Railway Co. filed a Motion to Exclude

Plaintiff’s Expert. (Doc. 112). In support of the motion, BNSF filed a brief in

support of the motion along with 14 exhibits (170 pages). (Docs. 113, 114).

Plaintiff filed a brief together with 9 exhibits (262 pages) in resistance to

Defendant’s motion. (Docs. 143, 144). BNSF submitted a reply brief in support

of their motion. (Doc. 146). United States District Court Judge Jeffrey L.

Viken, referred the case to this magistrate judge for the purpose of resolving

pretrial motions. (Doc. 121).




                                          1
Case 5:17-cv-05030-JLV Document 184 Filed 05/29/20 Page 2 of 11 PageID #: 6177




                                       BACKGROUND

       Plaintiffs filed this action for injuries arising from the death of Richard

Lessert 1 who was struck and killed by a train while working as an employee for

Defendant. BNSF moves to strike five of Plaintiff’s expert witnesses: Joe Lydick

(maintenance of way rules, procedures, and operations), Brad Mathison

(computer modeling and animation), Charles Culver (transportation department

rules, procedures and operations), Mariusz Ziejewski (biomechanic), and Stan

Smith (economist).

                                        DISCUSSION

A. Rule 702

    The admissibility of expert opinions is governed by Fed. R. Evid. 702 which

states:

       A witness who is qualified as an expert by knowledge, skill,
       experience, training, or education may testify in the form of an
       opinion or otherwise if:

               (a) the expert’s scientific, technical, or other specialized
               knowledge will help the trier of fact to understand the evidence
               or to determine a fact in issue;

               (b) the testimony is based on sufficient facts or data;

               (c) the testimony is the product of reliable principles and
               methods; and

               (d) the expert has reliably applied the principles and methods
               to the facts of the case.




1All references herein to “Mr. Lessert” are referring to Richard Lessert, the decedent, not to be
confused with Gerald Lessert, the father and special administrator of the estate of Richard
Lessert.

                                                2
Case 5:17-cv-05030-JLV Document 184 Filed 05/29/20 Page 3 of 11 PageID #: 6178




Fed. R. Evid. 702. Rule 702 requires a district court to act as a gatekeeper to

ensure that expert testimony both rests on a reliable foundation and is

relevant. Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 589

(1993). This gatekeeping function applies to all specialized knowledge. Kumho

Tire Co. v. Carmichael, 526 U.S. 137, 147 (1999). “The trial judge's effort to

assure that the specialized testimony is reliable and relevant can help the jury

evaluate that foreign experience, whether the testimony reflects scientific,

technical, or other specialized knowledge.” Id. at 1174–75. District court have

“wide latitude in making its reliability and relevance determinations.” United

States v. Kehoe, 310 F.3d 579, 593 (8th Cir.2002).

      As a preliminary matter, “[t]he proponent of the expert testimony must

prove its admissibility by a preponderance of the evidence.” Lauzon v. Senco

Products, Inc., 270 F.3d 681, 686 (8th Cir. 2001). “[D]oubts about whether an

expert’s testimony will be useful should be generally resolved in favor of

admissibility.” Sphere Drake Ins. PLC v. Trisko, 226 F.3d 951, 955 (8th Cir.

2000).

      1. Relevance

         a. Liability experts – Joe Lydick, Charles Culver, Brad Mathison

      Plaintiff indicates that Mr. Lydick and Mr. Culver intend to testify

regarding BNSF’s legal duties for the safety of its employees. (Doc. 143 at p. 4).

Mr. Lydick and Mr. Culver’s testimony presumably will opine on the meaning

and applicability of federal regulations. (Doc. 143 at p. 6; Doc. 146 at p. 1).

Similarly, Mr. Mathison is an accident reconstruction expert whose testimony


                                        3
Case 5:17-cv-05030-JLV Document 184 Filed 05/29/20 Page 4 of 11 PageID #: 6179




“establishes what the striking train did in space and time . . .” (Doc. 143 at p.

10).

       These matters fall squarely within the issue of negligence. Subsequent to

BNSF filing this motion to exclude, the court issued its Report and

Recommendation setting forth its belief that the district court should issue

partial summary judgment in favor of Plaintiff on the issue of negligence. (Doc.

179). The district court has given notice to the parties of its intention to

address the issue of causation. The testimony of Mr. Lydick, Mr. Culver, and

Mr. Mathison pertains solely to the issue of negligence. If the district court

adopts this court’s recommendation finding BNSF negligent, Plaintiff need not

make a further showing to the jury regarding negligence and therefore the

testimony of Mr. Lydick, Mr. Culver, and Mr. Mathison has no relevance to the

case. Therefore, the court grants the motion to exclude the testimony of Mr.

Lydick, Mr. Culver, and Mr. Mathison. In the event the district court rejects

the Report and Recommendation, Plaintiff may file a motion to reconsider the

court’s ruling on this motion.

          b. Biomechanical expert – Mariusz Ziejewski

       BNSF contends that Dr. Ziejewski intends to testify that Mr. Lessert

survived for a period of time after his injury. (Doc. 113 p. 14). BNSF also

contends that Dr. Ziejewksi will testify as to the perception-reaction time of Mr.

Lessert’s crew. Id. at p. 20. Plaintiff argues that Dr. Ziejewski “intends to

testify only from the biomechanical perspective as to what happened to Mr.

Lessert’s body was relevant to the cause of death.” (Doc. 143 at p. 10). In his


                                         4
Case 5:17-cv-05030-JLV Document 184 Filed 05/29/20 Page 5 of 11 PageID #: 6180




expert report, Dr. Ziejewski’s concludes, “Mr. Lessert had no opportunity to

protect himself due to including, but not limited to, his attention on his

designated job and noisy environment. That is, Mr. Lessert had to rely

completely on the warning from the lookout.” (Doc. 114-7 at p. 7).

      Regardless of whether Dr. Ziejewski’s testimony pertains to

negligence/causation or to the survival action, the court concludes that neither

is a relevant consideration for the jury. Dr. Ziejewski’s testimony regarding

“what happened to Lessert’s body” is only relevant to Plaintiff’s survival action.

Subsequent to BNSF filing this motion to exclude, the court issued a Report

and Recommendation setting forth its belief that the district court should issue

partial summary judgment in favor of BNSF on Mr. Lessert’s survival action.

(Doc. 180). This court also issued a Report and Recommendation setting forth

its belief that the district court should issue partial summary judgment in favor

of Plaintiff on the issue of negligence. (Doc. 179). The district court has given

notice to the parties of its intention to address the issue of causation. If the

district court adopts this court’s recommendations regarding the survival

action and the issue of negligence by BNSF, the testimony Dr. Ziejewski has no

relevance to the case. Therefore, the court grants the motion to exclude the

testimony of Dr. Ziejewski. In the event the district court rejects either Report

and Recommendation, Plaintiff may file a motion to reconsider the court’s

ruling on this motion.




                                         5
Case 5:17-cv-05030-JLV Document 184 Filed 05/29/20 Page 6 of 11 PageID #: 6181




         c. Economist – Stan Smith

      Dr. Stan Smith has been designated by Plaintiff to serve as an expert

regarding Plaintiff’s damages. Regarding relevance, BNSF does not appear to

argue that Dr. Smith’s calculations on the issues of damages suffered by his

surviving widow and children are irrelevant. (Doc. 113 at pp. 25-31). Instead,

BNSF argues that Dr. Smith’s calculations regarding Mr. Lessert’s non-adopted

stepdaughter, Trinity Richards, are irrelevant because she cannot recover

under the FELA. Id. at 30-31.

      The court finds that Dr. Smith’s testimony regarding Mr. Lessert’s

surviving widow and children is relevant. His report sets forth the

methodology, data, and analysis he used to calculate damages, which remains

a material issue for the trier of fact. See Ventura v. Titan Sports, Inc., 65 F.3d

725, 733 (8th Cir.1995)(expert's opinion admissible where it made a material

fact more likely than in the absence of that testimony).

      However, the court finds testimony and evidence from Dr. Smith

regarding Mr. Lessert’s non-adopted stepdaughter is not relevant. Subsequent

to BNSF filing this motion to exclude, the court issues it Report and

Recommendation setting forth its belief that the district court should issue

partial summary judgment in favor of BNSF on Plaintiff’s claim for losses

sustained by Mr. Lessert’s unadopted stepdaughter. (Doc. 180). If the district

court adopts this court’s recommendations regarding the damages sustained

by Mr. Lessert’s unadopted stepdaughter, the testimony Dr. Smith pertaining

to these calculations has no relevance to the case. Therefore, the court grants


                                         6
Case 5:17-cv-05030-JLV Document 184 Filed 05/29/20 Page 7 of 11 PageID #: 6182




the motion to exclude the testimony of Dr. Smith as it pertains to Trinity

Richards. In the event the district court rejects this court’s Report and

Recommendation on this issue, Plaintiff may file a motion to reconsider the

court’s ruling.

      2. Reliability

      The court focuses its reliability analysis on Dr. Stan Smith as he is the

only expert which has survived the relevancy inquiry. Daubert lists four factors

a court can consider to evaluate the admissibility of expert testimony for

reliability purposes: “whether the testimony can be or has been tested, ...

whether the theory or technique has been subjected to peer review and

publication, ... the known or potential rate of error,” and whether the relevant

scientific community has generally accepted the theory or technique. Daubert,

509 U.S. at 593–94. These factors, however, are meant to be helpful rather

than a “definitive checklist or test.” Id. at 593. Trial judges have “broad

latitude” in determining whether the specific factors reasonably measure

reliability. Jaurequi v. Carter Mfg. Co., 173 F.3d 1076, 1082 (8th Cir.1999).

Indeed, “the gatekeeping inquiry must be tied to the facts of a particular case.”

Kumho Tire, 119 S.Ct. at 1175.

      The focus of the inquiry remains on the principles and methodology

rather than the expert's conclusions. Daubert, 113 S.Ct. at 2797. Experts can

express opinions “so long as there are sufficient facts already in evidence or

disclosed by the witness as a result of his or her investigation to take such




                                         7
Case 5:17-cv-05030-JLV Document 184 Filed 05/29/20 Page 8 of 11 PageID #: 6183




expert opinion testimony out of the realm of guesswork and speculation.”

Hurst v. United States, 882 F.2d 306, 311 (8th Cir.1989).

      BNSF argues that Dr. Smith intends to offer a variety of opinions that are

not based on scientific, technical, or other specialized knowledge that is useful.

(Doc. 113 at p. 25). BNSF argues Dr. Smith’s computation of damages is

flawed because he uses his own methodology for calculating hedonic damages;

BNSF asserts this methodology has been “squarely rejected by numerous

courts because it fails to meet the reliability standards articulated by the

Eighth Circuit and under the Daubert doctrine.” Id. at 26. BNSF also argues

that other courts have excluded Dr. Smith’s testimony because of his failure to

use data to connect his methodology to the facts of this case. Id. at 29.

      Plaintiff responds by arguing that BNSF’s challenge to Dr. Smith is too

broad and incomprehensible to respond. Plaintiff directs the court to Exhibit I

of its response, which is Dr. Smith’s report.

      In this case, Dr. Smith satisfies the requirements of Rule 702. He has

particular knowledge of economics, forensic economics, and damage

calculations. His educational background evidences his expertise. (Doc. 144-9).

He received a bachelor’s degree from Cornell University, and master’s degree

and doctorate in economics from the University of Chicago. Dr. Smith’s work

experience further demonstrates his knowledge in the field of economics. Dr.

Smith is a member of various economic associations and was on the Board of

Ethics for the peer-reviewed journal, the Journal of Forensic Economics, for

over a decade. Dr. Smith has published scholarly articles in this journal. Dr.


                                        8
Case 5:17-cv-05030-JLV Document 184 Filed 05/29/20 Page 9 of 11 PageID #: 6184




Smith wrote the first textbook on Forensic Economic Damages used in

university courses in various states. Dr. Smith served as an adjunct professor

creating and teaching Forensic Economics nationwide. Dr. Smith has testified

in hundreds of cases, and many parties have relied on his expert reports and

analyses. Contained within his report is a list of over 600 cases wherein Dr.

Smith has provided testimony between 2014-2018. (Doc. 144-9 at pp. 7-61).

      Dr. Smith’s report calculates Plaintiff’s losses into three categories: 1) the

loss of wages and employee benefits; 2) the loss of pension benefits; and 3) the

loss of services sustained by Mr. Lessert’s surviving family.

      BNSF takes issue with Dr. Smith’s assumption that Mr. Lessert would

have retired at age 67 and his assumption that Mr. Lessert provided 110 hours

per week of household services calculated at an hourly rate of $16.30 per hour.

Id. at 26, 28. BNSF takes issue that Dr. Smith provided no explanation for

these assumptions and therefore argues they are unreliable. Id. at 28; See also

Smith report (Doc. 144-9 at pp 5-12).

      In Dr. Smith’s deposition, he testified that he used age 67 as a retirement

age because according to Mr. Lessert’s wife, Mr. Lessert had no plans to retire.

Regarding Dr. Smith’s assumptions for household services, his report contains

a narrative of several pages detailing Mr. Lessert’s household services

according to his family. When BNSF pressed Dr. Smith regarding his

assumption that Mr. Lessert would provide household services at full capacity

until age 78.6, Dr. Smith testified that a trier of fact could make modifications

(such as removing years or assigning a percentage of capacity) to his year by


                                         9
Case 5:17-cv-05030-JLV Document 184 Filed 05/29/20 Page 10 of 11 PageID #: 6185




year tables. BNSF takes issue with Dr. Smith’s testimony that his calculations

are a tool, aid, or a guide for a trier of fact.

      Attacks on the foundation for an expert's opinion as well as the expert's

conclusions, go to the weight rather than the admissibility of the expert's

testimony.” Sphere Drake Ins. PLC v. Trisko, 226 F.3d 951, 955 (8th

Cir.2000). A challenge to the factual basis of Dr. Smith’s testimony relates to

its credibility, not its admissibility. Ray v. Wal–Mart Stores, Inc., 120 F.3d 882,

885 (8th Cir.1997). “Only if an expert's opinion is so fundamentally

unsupported that it can offer no assistance to the jury must such testimony be

excluded.” Hose v. Chicago Northwestern Transp. Co., 70 F.3d 968, 974 (8th

Cir.1995).

      Dr. Smith’s expertise, deriving from his work experience, his education,

his skill, and knowledge, will assist the court in calculating damages in this

case. Accordingly, Dr. Smith is qualified to give an expert opinion under Rule

702, as it pertains to the surviving spouse and children of Mr. Lessert. The

court denies the motion to exclude Dr. Smith’s testimony on this topic of

damages.

                                    CONCLUSION

      For the foregoing reasons, the court grants the motion to exclude as to

Joe Lydick, Brad Mathison, Charles Culver and Mariusz Ziejewski. The court

grants to the motion in part and denies the motion in part as to Stan Smith.

Dr. Smith’s testimony is excluded only as to Trinity Richards.




                                           10
Case 5:17-cv-05030-JLV Document 184 Filed 05/29/20 Page 11 of 11 PageID #: 6186



                              NOTICE TO PARTIES

      Pursuant to 28 U.S.C. ' 636(b)(1)(A), any party may seek reconsideration

of this order before the district court upon a showing that the order is clearly

erroneous or contrary to law. The parties have fourteen (14) days after service

of this order to file written objections pursuant to 28 U.S.C. ' 636(b)(1)(A),

unless an extension of time for good cause is obtained. See FED. R. CIV. P.

72(a); 28 U.S.C. ' 636(b)(1)(A). Failure to file timely objections will result in

the waiver of the right to appeal questions of fact. Id. Objections must be

timely and specific in order to require review by the district court. Thompson

v. Nix, 897 F.2d 356 (8th Cir. 1990); Nash v. Black, 781 F.2d 665 (8th Cir.

1986).


      DATED this 29th day of May, 2020.

                                       BY THE COURT:



                                       DANETA WOLLMANN
                                       United States Magistrate Judge




                                         11
